Mr,. Justice Linscott delivered the opinion of the court: During the month of April, 1933, the claimant was employed as Assistant Director of the Department of Public Welfare, State of Illinois; that she was appointed to accompany an eastern group of patients for deportation and deliver Nick Dotsonlis from the Kankakee State Hospital to Hartford, Conn. In the performance of such duties, her traveling expenses are allowed. No question arises on whether the duty was performed, and she has filed an itemized statement of her expenditures in the sum of $44.35. The Director of the Department of Public Welfare states in his opinion it is a just claim and should be allowed, and would have been allowed had it been presented in time to he paid out of the appropriations of the last biennium, hut it was not presented before the appropriations lapsed. “In such cases, this court has repeatedly made awards.” (Ruediger vs. State, 7 C. C. R. 11; Miller vs. State, 7 C. C. R. 251.) We, therefore, make an award in the sum of $44.35 for the claimant".